Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-19 and 22 are objected to because of the following informalities:  
Examiner suggests amending “Method” to “A method” in claim 1. 
Examiner suggested amending “Method to “The method” in claims 2-19 and 22.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Valery et al (20110000853).
Valery, paragraphs 19-28 of the PGPUB, teaches a process for separating fractions of a mixture to be separated in a chromatography device having:
one or more columns in a loop, a circulating mobile phase displacing the fractions of the mixture to be separated in said loop, injection points for mixture and eluent, collection points for fractions, sequencing elements for injection and collection points,
the process comprising the stages of fraction collections, mixture injection between two successive collections in the period where the fractions of the mixture leave the column(s) and are sent to the next inlet, the process also comprising the steps of:
in a node of the device, monitoring the history of a specific variable of the fractions of the mixture to be separated, detecting a characteristic point of the history, the characteristic point being between two successive fraction collection steps, comparing the position of the characteristic point with a target position, adjusting the quantity of the mobile phase, modifying the position of the characteristic point to make the position of the characteristic point coincide with the target position.
Valery, paragraph 29 of the PGPUB, teaches the device comprises at least one chromatography column and collection points where the fractions are collected, one of the fractions, the extract, is more retained in the column than the other fraction, the raffinate, which is less retained in the column.
Valery, paragraph 88 of the PGPUB, teaches the process is applied to devices comprising at least one chromatography column filled with a stationary phase and comprising points for injection of a mixture of at least two species and of eluent at the entrance to the column and fractions collection points; the devices also include means for sequencing the injection and collection points.
Valery, paragraph 414 of the PGPUB, teaches the implementation of the first, second and third routines have allowed a move to a situation where both purities are higher than the target purities, by increasing the injected volume as well as reducing the cycle time, this making it possible to increase by 29% the quantity of mixture processed per unit of time.
Valery, paragraph 502 of the PGPUB, teaches the modification of the mobile phase volume making it possible to position a characteristic point can then take place by modifying the flow rate or by changing the period of application of the flow rate over the period of one or more of the sequences which make up the period.

Regarding claim 2, Valery, paragraph 208 of the PGPUB, teaches an SMB or VariCol process, adjustment depends on what is observed on the history when the observation node is located in or at the boundary of Zones 2 and 3.
Valery, paragraph 209 of the PGPUB, teaches chromatographic processes also comprise at least one Zone or one sequence dedicated to the desorption of the most retained product, typically carried out by Zone 1 of the SMB and VariCol processes and by the last step of a Cyclo-Jet sequence. Chromatographic processes also comprise at least one Zone or one sequence dedicated to the adsorption or collection of the least retained product, typically carried out by Zone 4 of the SMB and VariCol processes and by the first step of a CycloJet sequence.
Valery, paragraph 92 of the PGPUB, teaches a Zone 1 can be defined between the eluent injection point 18 and the extract collection point 20, a Zone 2 between the extract collection point 20 and the mixture injection point 14, a Zone 3 between the mixture injection point 14 and the raffinate collection point 16 and a Zone 4 between the raffinate collection point 16 and the eluent injection point 18. Zones 2 and 3 form a separation Zone, Zone 1 forms a desorption Zone and Zone 4 forms an adsorption Zone.
Valery, paragraph 214 of the PGPUB, teaches in SMB and VariCol for example, during this routine, other characteristic points are detected and the flow rates in Zone 1 and 4 will be modified in order to position the characteristic points on respective set point positions in Zone 1 and 4.

Regarding claim 3, Valery, paragraph 498 of the PGPUB, teaches it is the variation of the period of the process that makes this adjustment possible: at a constant flow rate, the result of increasing mobile phase volume making it possible to shift the characteristic point over one cycle is an increase of the period.

Regarding claim 4, Valery, paragraph 40 of the PGPUB, teaches the target position is defined following a modification of the position of the mixture injection on the history.
Valery, paragraph 85 of the PGPUB, teaches a step of comparison of the position of the characteristic point with a target position, then a step of adjusting the quantity of mobile phase, modifying the position of the characteristic point in order to make the position of the characteristic point coincide with the target position.

Regarding claim 5, Valery, paragraph 56 of the PGPUB, teaches the specific variable is chosen from the group consisting of rotatory power, adsorption of spectroscopic radiation, emission of spectroscopic radiation, density, refractive index, conductivity, pH.

Regarding claim 6, Valery, paragraph 55 of the PGPUB, teaches the characteristic point is chosen from the group consisting of an inflection point of the history, a threshold of the history, an extremum of the history, a zero value, a defined gradient of the history.

Regarding claim 7, Valery, paragraph 180 of the PGPUB, teaches the fraction comprising the product of interest is collected. Then, the purity of the fraction is measured and compared with a predetermined purity so as to define the target position. 

Regarding claim 8, Valery, paragraph 180 of the PGPUB, teaches it can also be envisaged to collect two fractions, measure the purity of the two fractions and compare these purities with predetermined purities so as to define the position of the target point.

Regarding claims 9-10, Valery, paragraph 196 of the PGPUB, teaches the process then comprises a step of modifying the quantity of mixture used according to the difference in the measured purities compared with the predetermined purities. 

Regarding claim 11, Valery, paragraph 196 of the PGPUB, teaches the process then comprises a step of modifying the quantity of mixture used according to the difference in the measured purities compared with the predetermined purities.
Valery, paragraph 180 of the PGPUB, teaches it can also be envisaged to collect two fractions, measure the purity of the two fractions and compare these purities with predetermined purities so as to define the position of the target point.

Regarding claim 12, Valery, paragraph 179 of the PGPUB, teaches the routine of defining the target position makes it possible to improve the already described process, so as to optimize the target position relative to the desired purities.

Regarding claim 14, Valery, paragraph 79 of the PGPUB, teaches FIGS. 6 to 11, examples of operation and movement of fractions of the mixture to be separated in a continuous injection device. 

Regarding claim 15, Valery, paragraph 87 of the PGPUB, teaches by way of an example of a device, the simulated moving bed. 

Regarding claim 16, Valery, paragraph 80 of the PGPUB, teaches FIGS. 12 to 16, examples of operation and movement of fractions of the mixture to be separated in a discontinuous injection device. 

Regarding claim 17, Valery, paragraph 88 of the PGPUB, teaches in the case of a CycloJet with one column, the cycle is composed of a single period; cycle time and period are then treated the same.

Regarding claim 18, Valery, paragraph 314 of the PGPUB, teaches  the separation is that of fructose and glucose. 

Regarding claim 19, Valery, paragraph 414 of the PGPUB, teaches the implementation of the first, second and third routines have allowed a move to a situation where both purities are higher than the target purities, by increasing the injected volume as well as reducing the cycle time, this making it possible to increase by 29% the quantity of mixture processed per unit of time.
Valery, paragraph 502 of the PGPUB, teaches the modification of the mobile phase volume making it possible to position a characteristic point can then take place by modifying the flow rate or by changing the period of application of the flow rate over the period of one or more of the sequences which make up the period.
Valery, paragraph 154 of the PGPUB, teaches  the characteristic point can be the point where the concentrations of each of the products are equal; more specifically, in FIGS. 9 and 14, a point 28 is seen where the concentrations of raffinate and extract are equal. In the case of a separation of optical isomers, the isoconcentration point corresponds to a zero signal of the polarimeter. In FIGS. 18 and 20, the isoconcentration point 28 corresponds to the point where the specific variable is zero, i.e. when the history is zero. This is even simpler as the detection of the zero one signal of a signal maximum is not subject to precise calibration constraints of the device. 

Regarding claim 22, Valery, paragraph 108 of the PGPUB, teaches  this is the generalization of the uncorrected time divided by the cycle time; this is useful where there may be programmed stops in the flow rates of elutions, the duration of which can be variable.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to run the method as taught Valery on a computer comprising a processor coupled to a memory as this is a convention system to run a computer program. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20110030457 teaches a multi column separation method. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        10/12/22